510 F.2d 961
75-1 USTC  P 9286
Gerrit VAN DE STEEG and Eileen Van de Steeg., Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
No. 73--3173.
United States Court of Appeals,Ninth Circuit.
Feb. 20, 1975.

Scott P. Crampton, Asst. Atty. Gen., Tax Div., U.S. Dept. of Justice, Washington, D.C., for appellant.
Thomas H. Macbride, of Macbride, Sax & MacIver, Seattle, Wash., for appellee.
Before VAN OOSTERHOUT,* WALLACE and SNEED, Circuit Judges.
OPINION
PER CURIAM:


1
The judgment is affirmed for the reasons stated in the opinion of the Tax Court, reported at 60 T.C. 17 (1973).


2
Affirmed.



*
 Honorable Martin D. Van Oosterhout, Senior United States Circuit Judge, Eighth Circuit, sitting by designation